EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Laura Rogers (617-646-8000) on 8 April 2021.

The application has been amended as follows: 
Please Amend independent claim 1 to rearrange the composition elements to attach to the corresponding method steps (as below; for readability);
Please remove “wherein the nonionic surfactant comprises tristrylphenol ethoxylate” from independent claim 9 and instead add this alternative back to claim 15 (as below);
Please Amend independent claim 9 (drawn to nonionic surfactant) in line with the method changes to independent claim 1 (drawn to cationic surfactant);
Please correct “tristyrlphenol” in claim 18 to “tristyrylphenol” (as below; correcting the typo).
That is, claims should recite:
“1. (Currently Amended) A method of treating a subterranean formation of an oil and/or gas well using a well treatment composition for clay control treatment, comprising the steps of: 
delivering a microemulsion to the subterranean formation, wherein the microemulsion comprises an aqueous phase from 10 wt% to 50 wt%, versus the total weight of the microemulsion; a cationic surfactant from 10 wt% to 40 wt%, versus the total weight of the microemulsion; and a solvent from 5 wt% to 25 wt%, versus the total weight of the microemulsion, wherein the solvent is a terpene solvent; 
delivering a clay control additive to the subterranean formation, wherein the clay control additive comprises water from 30 wt% to 90 wt%, versus the total weight of the clay control additive; a clay control compound from 10 wt% to 70 wt%, versus the total weight of the clay control additive, wherein the clay control compound comprises a cationic polymer, and wherein the cationic polymer comprises a polyquaternary ammonium resin having a molecular weight of less than 5,000 amu; 
delivering a carrier fluid to the subterranean formation; 
combining the microemulsion, clay control additive, and carrier fluid during injection into the subterranean formation to form a well treatment composition, wherein the microemulsion is from 75 wt% to 90 wt% of the total weight of the well treatment composition excluding the carrier fluid, wherein the clay control additive is from 10 wt% to 25 wt% of the total weight of the well treatment composition excluding the carrier fluid, wherein the microemulsion concentration is from 0.5 gpt to 4.0 gpt of the carrier fluid, and wherein the clay control additive concentration is from 0.25 gpt to 2.0 gpt of the carrier fluid; and 
reducing swelling of a swelling clay. 




”

9. (Currently Amended) A method of treating a subterranean formation of an oil and/or gas well using a well treatment composition for clay control treatment, comprising the steps of: 

delivering a microemulsion to the subterranean formation, 
delivering a clay control additive to the subterranean formation, 
combining the microemulsion, clay control additive, and carrier fluid during injection into the subterranean formation to form the well treatment composition, wherein the microemulsion is from 75 wt% to 90 wt% of the total weight of the well treatment composition excluding the carrier fluid, wherein the clay control additive is from 10 wt% to 25 wt% of the total weight of the well treatment composition excluding the carrier fluid, wherein the microemulsion concentration is from 0.5 gpt to 4.0 gpt of the carrier fluid and the clay control additive concentration is from 0.25 gpt to 2.0 gpt of the carrier fluid, and 

reducing swelling of a swelling clay.”

15. (Currently Amended) The method of claim 9, wherein the nonionic surfactant 12-C15 E7 alcohol ethoxylate, a tristyrylphenol ethoxylate, an alkoxylated polyimine, or combinations thereof.”

“18. (Currently Amended) The method of claim 17, wherein the second surfactant comprises a C12-C15 E7 alcohol ethoxylate, a tristyrylphenol ethoxylate, an alkoxylated polyimine, or combinations thereof.”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The Amendment and Remarks filed 11 March 2021 to independent claim 1 (and as above to independent claim 9) now require wherein the microemulsion, clay control additive, and carrier fluid are provided separately and combined during injection to form the well treatment composition.
While Prior Art (e.g., Champagne) generally discloses the same chemicals, there is no Prior Art of record that discloses or teaches first providing a separate microemulsion of aqueous, surfactant, and terpene solvent and a separate clay control additive of water and clay control compound, then combining these, as claimed.  Rather, the Prior Art appears to generally favor combining the elements individually, and it is unclear how the separately-formed microemulsion and clay control additive would interact absent testing these as in the current disclosure.  
The new reference to Germack (2014/0284053) is an exemplary reference that teaches a microemulsion (abstract) comprising quaternary ammonium clay swelling inhibitor ([0101]), terpene solvent ([0011]), and surfactant such as nonionic “tristyrylphenol ethoxylate” ([0089]), of possible surfactants presented in nonionic ([0011]), anionic ([0013]), or cationic ([0015]) forms.  Accordingly, the proposed limitation of tristyrylphenol ethoxylate in claim 9 would not have been sufficient to overcome the Prior Art.  Nevertheless, all claims are allowable as amended above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674